                          Case 5:20-cv-06615-LHK Document 46 Filed 08/05/21 Page 1 of 2




                   1 KENNETH B. WILSON (SBN 130009)
                      ken@coastsidelegal.com
                   2 COASTSIDE LEGAL
                     455 1st Avenue
                   3 Half Moon Bay, California 94019
                     Telephone: (650) 440-4211
                   4
                     JOSHUA M. MASUR (SBN 203510)
                   5   jmasur@zuberlawler.com
                     ZUBER LAWLER LLP
                   6 2000 Broadway Street, Suite 154
                     Redwood City, California 94063
                   7 Telephone: (213) 596-5600
                     Facsimile: (213) 596-5621
                   8
                     JEFFREY J. ZUBER (SBN 220830)
                   9   jzuber@zuberlawler.com
                     ZUBER LAWLER LLP
                  10 350 S. Grand Avenue, 32nd Floor
                     Los Angeles, California 90071
                  11 Telephone: (213) 596-5620
                     Facsimile: (213) 596-5621
                  12

                  13 Attorneys for Defendant Redbubble Inc.

                  14

                  15                             UNITED STATES DISTRICT COURT

                  16              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

                  17

                  18 YZ PRODUCTIONS, INC., a                   Case No. 5:20-cv-6615-LHK
                     California corporation,
                  19
                                           Plaintiff,          STIPULATION TO EXTEND TIME FOR
                  20                                           DEFENDANT REDBUBBLE INC. TO
                             v.                                RESPOND TO SECOND AMENDED
                  21                                           COMPLAINT (L.R. 6-1)
                     REDBUBBLE, INC., a Delaware
                  22 corporation, and DOES 1 through 20,
                     inclusive,
                  23                                           Current response date:      August 5, 2021
                                           Defendant.          Proposed new response date: August 12, 2021
                  24

                  25

                  26

                  27         Pursuant to Local Rule 6-1, Plaintiff YZ Productions, Inc. (“YZ”) and Defendant
                  28 Redbubble Inc. (“Redbubble”) stipulate and agree as follows:
                                                                                      Case No. 5:20-cv-6615-LHK
                                      STIPULATION TO EXTEND TIME FOR DEFENDANT REDBUBBLE INC.
3377-1002 / 1858709.1                        TO RESPOND TO SECOND AMENDED COMPLAINT
                          Case 5:20-cv-06615-LHK Document 46 Filed 08/05/21 Page 2 of 2




                    1         WHEREAS, on June 24, 2021, the Court granted Redbubble’s motion to dismiss, but

                    2 allowed YZ leave to amend (D.I. 41); and

                    3         WHEREAS, on July 22, 2021, YZ filed its Second Amended Complaint (D.I. 45);

                    4         NOW THEREFORE, the parties hereby stipulate that Redbubble’s time to file a response

                    5 to YZ’s Second Amended Complaint should be extended up to and including August 12, 2021.

                    6

                    7 Dated: August 5, 2021                          AESTHETIC LEGAL, A.P.L.C.
                                                                     MATTHEW SWANLUND
                    8
                                                                     LEJEUNE LAW, P.C.
                    9                                                CODY R. LEJEUNE
                  10                                                 By: /s/ Cody R. LeJeune
                  11                                                        Cody R. LeJeune
                                                                            Attorneys for Plaintiff
                  12                                                        YZ Productions, Inc.
                  13

                  14 Dated: August 5, 2021                           COASTSIDE LEGAL
                                                                     KENNETH B. WILSON
                  15
                                                                     ZUBER LAWLER & DEL DUCA LLP
                  16
                                                                     JOSHUA M. MASUR
                  17
                                                                     By: /s/ Joshua M. Masur
                  18                                                        Joshua M. Masur
                                                                            Attorneys for Defendant
                  19                                                        Redbubble Inc.
                  20

                  21                       ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)

                  22          I, Joshua M. Masur, am the ECF User whose identification and password are being used to

                  23 file this stipulation. In compliance with Local Rule 5-1(i)(3), I hereby attest that all other

                  24 signatories listed, and whose behalf the filing is submitted, concur in the filing’s content and have

                  25 authorized the filing.

                  26 Dated: August 5, 2021                                   /s/ Joshua M. Masur
                                                                              Joshua M. Masur
                  27

                  28
                                                                    2                   Case No. 5:20-cv-6615-LHK
                                        STIPULATION TO EXTEND TIME FOR DEFENDANT REDBUBBLE INC.
3377-1002 / 1858709.1                          TO RESPOND TO SECOND AMENDED COMPLAINT
